DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-44 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/08/2021 are acknowledged.  Claims 1-40 have been amended, and claims 41-44 have been added.  Claims under consideration in the instant office action are claims 1-44.
 Applicants' arguments, filed 10/08/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  15/667,483 in view of Frank (Tetrabenazine as anti-chorea therapy in Huntington Disease: an open-label continuation study. Huntington Study Group/TETRA-HD Investigators, BMC Neurology, 2009, 9(62), pp. 1-10).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite deutetrabenazine.  Application No. 15/667,483 is drawn towards methods of treating abnormal involuntary movements by administering deutetrabenazine.

Frank is drawn towards tetrabenazine as an anti-chorea therapy in Huntington’s disease (see abstract).  Frank teaches an 80 week study wherein subjects titrated the best individual dose of up to 200 mg/day and assessed using the Total Maximal Chorea score and Total Motor score from the UHDRS (see abstract; Table 3).  Frank teaches dosing that was administered daily and titrated every 3-7 days until adverse effects (e.g. insomnia, depression, anxiety, akthisia, occurred, and dosing would then be decreased to the previously tolerated dose (right column, fourth paragraph, pg. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate deutetrabenazine in the recited amounts since Frank teaches an overlapping range of amounts, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection.

Claims 1-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-24 of copending Application No.  15/722,208 in view of Frank (Tetrabenazine as anti-chorea therapy in Huntington Disease: an open-label continuation study. Huntington Study Group/TETRA-HD Investigators, BMC Neurology, 2009, 9(62), pp. 1-10).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite deutetrabenazine.  Application No. 15/722,208 is drawn towards methods of treating abnormal involuntary movements by administering deutetrabenazine.
Application No. 15/722,208 does not teach deutetrabenazine formulated in the recited amounts.
Frank is drawn towards tetrabenazine as an anti-chorea therapy in Huntington’s disease (see abstract).  Frank teaches an 80 week study wherein subjects titrated the best individual dose of up to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate deutetrabenazine in the recited amounts since Frank teaches an overlapping range of amounts, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection.

Claims 1-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-24 of U.S. Patent No. 10,959,996 in view of Frank (Tetrabenazine as anti-chorea therapy in Huntington Disease: an open-label continuation study. Huntington Study Group/TETRA-HD Investigators, BMC Neurology, 2009, 9(62), pp. 1-10).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar deutetrabenazine.  U.S. Patent No. 10,959,996 is drawn towards methods of treating abnormal involuntary movements by administering deutetrabenazine.
U.S. Patent No. 10,959,996 does not teach deutetrabenazine in the recited amounts.
Frank is drawn towards tetrabenazine as an anti-chorea therapy in Huntington’s disease (see abstract).  Frank teaches an 80 week study wherein subjects titrated the best individual dose of up to 200 mg/day and assessed using the Total Maximal Chorea score and Total Motor score from the UHDRS (see abstract; Table 3).  Frank teaches dosing that was administered daily and titrated every 3-7 days until adverse effects (e.g. insomnia, depression, anxiety, akthisia, occurred, and dosing would then be decreased to the previously tolerated dose (right column, fourth paragraph, pg. 2).
.

Allowable Subject Matter
Claims 1-44 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 1 recites a method for treating abnormal involuntary movement in a subject comprising administering deutetrabenazine and increasing the daily amount of the deutetrabenazine upward by 6 mg/day or more to a subsequent daily amount if the degree of control of abnormal involuntary movement is inadequate and the initial daily amount is tolerable, which is not obvious or anticipatory over the prior art.

Conclusion
Claims 1-44 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628             

/SAVITHA M RAO/Primary Examiner, Art Unit 1629